                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA


ZACH HILLESHEIM,

                     Plaintiff,                                 8:18CV517

       vs.
                                                             MEMORANDUM
BNA PROPERTIES, LLC,                                          AND ORDER

                     Defendant.


      This matter is before the Court on the Motion for Entry of Judgment Against

Defendant, ECF No. 24, filed by Defendant BNA Properties, LLC (BNA). For the reasons

stated below, the Motion will be granted.

                                    BACKGROUND

      Plaintiff Zach Hillesheim brought this action against BNA under Title III of the

Americans with Disabilities Act, 42 U.S.C. § 12181 et seq., and alleged the commercial

property owned by BNA in Omaha, Nebraska, is in violation of the Americans with

Disabilities Act Access Guidelines (ADAAG). Compl., ECF No. 1. BNA filed an Answer,

ECF No. 5, but failed to respond to any discovery requests, see Order, ECF Nos. 18 &

26. BNA now asks the Court to enter judgment against it, Motion, ECF No. 24, and

Hillesheim does not oppose that motion, Response, ECF No. 25.

                                     DISCUSSION

      “A consent decree ‘embodies an agreement of the parties’ and is also ‘an

agreement that the parties desire and expect will be reflected in, and be enforceable as,

a judicial decree that is subject to the rules generally applicable to other judgments and

decrees.’” Frew v. Hawkins, 540 U.S. 431, 437 (2004) (quoting Rufo v. Inmates of Suffolk
Cty. Jail, 502 U.S. 367, 378 (1992)). “[A] federal consent decree must spring from, and

serve to resolve, a dispute within the court’s subject-matter jurisdiction; must come within

the general scope of the case made by the pleadings; and must further the objectives of

the law upon which the complaint was based.”              Hawkins, 540 U.S. at 437 (citing

Firefighters v. Cleveland, 478 U.S. 501, 525 (1986)); see also E.E.O.C. v. Prod.

Fabricators, Inc., 666 F.3d 1170, 1172 (8th Cir. 2012).

       “Title III of the ADA prohibits discrimination on the basis of disability in a place of

‘public accommodation,’” Disability Support All. v. Heartwood Enters., 885 F.3d 543, 545

(8th Cir. 2018) (quoting 42 U.S.C. § 12182(a)), and “‘[d]iscrimination includes ‘failure to

remove architectural barriers . . . in facilities . . . where such removal is readily

achievable,’” id.     “The ADAAG is a comprehensive set of structural guidelines that

articulates detailed design requirements to accommodate persons with disabilities.”1

Davis v. Anthony, Inc., 886 F.3d 674, 676 n.2 (8th Cir. 2018) (quoting Daubert v. Lindsay

Unified Sch. Dist., 760 F.3d 982, 986 (9th Cir. 2014)). The ADA provides a private right

of action for injunctive relief to any person being subjected to discrimination on this basis.

Steger v. Franco, Inc., 228 F.3d 889, 892 (8th Cir. 2000) (citing 42 U.S.C. § 12188).

       Section 12188(a)(2) provides that

       injunctive relief shall include an order to alter facilities to make such facilities
       readily accessible to and usable by individuals with disabilities to the extent
       required by this subchapter. Where appropriate, injunctive relief shall also
       include requiring the provision of an auxiliary aid or service, modification of
       a policy, or provision of alternative methods, to the extent required by this
       subchapter.

42 U.S.C. § 12188(a)(2).


       1   See 36 C.F.R. § 1191, appendices B and D.

                                                  2
       The parties request a judgment declaring that BNA’s property is not ADA compliant

and ordering it to

       (1) remove all barriers to the maximum extent feasible or in the alternative
       make all readily achievable alterations to its facilities so as to remove
       physical barriers to access and make its facilities fully accessible to an
       independently usable by individuals with disabilities to the extent required
       by the ADA; and (2) make all reasonable modifications in policies, practices,
       or procedures necessary to afford all offered goods, services, facilities,
       privileges, advantages or accommodations to individuals with disabilities on
       a full and equal basis.

Motion ¶ 4, ECF 24, Page ID 109; Compl., ECF No. 1, Page ID 12. In its Motion, BNA

represents that the architectural barriers referenced in Hillesheim’s Complaint will be

removed by August 15, 2019.

       The Court finds that the parties’ requested consent judgment “spring[s] from, and

serve[s] to resolve, a dispute within [its] subject-matter jurisdiction;” “come[s] within the

general scope of the case made by the pleadings;” and “further[s] the objectives of the

law upon which the complaint was based.” Hawkins, 540 U.S. at 437. It will, therefore,

grant BNA’s Motion for Entry of Judgment Against Defendant and enter a consent

judgment in this case.

       With respect to costs and attorney fees, BNA acknowledges it is responsible for

both, Motion ¶ 4, ECF No. 24, Page ID 109, but the parties have not reached agreement

on the amount owed.       Magistrate Judge Nelson previously awarded Hillesheim his

reasonable attorney fees incurred for bringing a motion to compel, but ordered the parties

to confer on the amount and instructed Hillesheim to file a motion under Fed. R. Civ. P.

54(d) if the parties cannot reach an agreement. Accordingly, the Court will not award




                                             3
attorney fees at this time, and Hillesheim may seek to recover his costs and reasonable

attorney fees by filing a Rule 54(d) motion.

       IT IS ORDERED:

       (1)    The Motion for Entry of Judgment Against Defendant, ECF No. 24, filed by

              Defendant BNA Properties, LLC, is granted as follows:

              (a)    The Court declares that the property owned by Defendant BNA

                     Properties, LLC, located at 9625 Redick Avenue in Omaha,

                     Nebraska, is in violation of 42 U.S.C. § 12182(b)(2)(A)(iv);

              (b)    Defendant BNA Properties, LLC, is ordered to remedy the

                     architectural barriers referenced in Plaintiff Zach Hillesheim’s

                     Complaint, ECF No. 1, on or before August 15, 2019; and

       (2)    A separate judgment will be entered.



       Dated this 18th day of June 2019.


                                                   BY THE COURT:

                                                   s/Laurie Smith Camp
                                                   Senior United States District Judge




                                               4
